DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 8 and 10 are cancelled.  Claims 1, 3-6 and 11 are amended.  Claims 12-22 are new.  Claims 1-7, 9 and 11-22 are pending.

Allowable Subject Matter
Claims 1-7, 9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the markers which is captured by a camera in such a way that positions on an outer edge of a projection area of the projection image substantially coincide with positions of the markers wherein the projection position is so adjusted that positions on the outer edge of the projection image coincide with positions of inner ends of the markers.

Claims 2-7 and 9 are allowed as being dependent on claim 1.

Claim 11 was found to be allowable because the one or more processors are further programmed to: detect marker coordinates corresponding to each of the markers in the captured image; and convert the marker coordinates into coordinates in a coordinate system of a light modulator; wherein the marker coordinates converted into coordinates in the coordinate system of the light modulator are associated with coordinates on an outer edge of a display area of the light modulator to calculate an amount of adjustment corresponding to each of the markers; and wherein the marker coordinates are interpolated between two markers adjacent to each other out of the at least three markers, and the interpolated marker coordinates are associated with coordinates on the outer edge of the display area of the light modulator to calculate the amount of adjustment corresponding to the marker coordinates between the two markers.

Claims 12-16 are allowed as being dependent on claim 11.

Claim 17 was found to be allowable because the method of adjusting a projection position based on a captured image of the projection image and the markers which is captured by a camera in such a way that positions on an outer edge of a projection area of the projection image substantially coincide with positions of the markers; detecting marker coordinates corresponding to each of the markers in the captured image; and converting the marker coordinates into coordinates in a coordinate system of a light modulator; wherein the marker coordinates converted into coordinates in the coordinate system of the light modulator are associated with coordinates on an outer edge of a display area of the light modulator to calculate an amount of adjustment corresponding to each of the markers; and the marker coordinates are interpolated between two markers adjacent to each other out of the at least three markers, and the interpolated marker coordinates are associated with coordinates on the outer edge of the display area of light modulator to calculate the amount of adjustment corresponding to the marker coordinates between the two markers.

Claims 18-22 are allowed as being dependent on claim 17.

The closest available prior art Binsted et al. (US Pat. 6,554,431) discloses a projector (projector 2 of fig. 6) controlling method, the method comprising: projecting image light on a screen (col. 7 lines 57-60; S11-the projector 2 projects first to fifth source points, making up a reference pattern, associated with the first to fifth markers 12a, 12b, 12c, 12d and 13 on the mask 11, respectively, on the screen 14) on which at least three markers (first to fifth markers 12a, 12b, 12c, 12d and 13 of fig. 6) are placed in one direction along a curved projector surface to form a projection image (illustrated in fig. 6); and adjusting a projection position based on a captured image of the projection image (col. 7 lines 50-54; the position of a screen 14 relative to the camera 1 and the projector 2 is adjusted with the first to fifth markers 12a, 12b, 12c, 12d and 13, mounted on the screen 14, shown in FIG. 5, corresponding to the mask 11, as a reference pattern) and the markers which is captured by a camera in such a way that positions on an outer edge of a projection area of the projection image substantially coincide with positions of the markers (col. 7 lines 66-67; Although the screen 14, that is the mask 11, is here moved to bring the source points into coincidence with the markers and col. 8 lines 1-3; the projector 2 may be moved, with the screen 14, that is the mask 11, remaining fixed, or both the projector and the screen 14, that is the mask 11, may be moved.); however, Binsted fails to teach or render obvious the markers which is captured by a camera in such a way that positions on an outer edge of a projection area of the projection image substantially coincide with positions of the markers wherein the projection position is so adjusted that positions on the outer edge of the projection image coincide with positions of inner ends of the markers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        28 July 2022
/TOAN TON/Supervisory Patent Examiner, Art Unit 2882